DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/2/2021, with respect to the rejection(s) of claim(s) 1, 4, and 11-13 under 35 U.S.C. 103 in view of Matsuura (Pub. No. US 2014/0354780 A1; hereafter Matsuura) and Kaneko (Pub. No. US 2001/0030813; hereafter Kaneko) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuura, Kaneko, and Tschida et al. (U.S. Patent No. 6,161,933; hereafter Tschida).
Applicant has amended the claims to clarify which of the control device components are required to be the “parent” unit, and which are the “child” unit. This clarifying amendment precludes Examiner’s previous interpretation of the prior art of Matsuura  that the drive unit 11 is the “child” unit and the personal device 101A is the “parent” unit, since, as now claimed “the first child unit is separated from the first lens device and configured to communicate with the first lens device via the first parent unit.”
However, by considering the drive unit 11 as the “parent” unit and the personal device 101A as the “child” unit, Examiner maintains that these claim limitations recited in the amended claims are still met in view of Matsuura and Kaneko.
For clarity, Fig. 11 of Matsuura and Fig. 1 of the instant application are presented below.

    PNG
    media_image1.png
    892
    682
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    552
    578
    media_image2.png
    Greyscale

		      Applicant Fig. 1				Matsuura Fig. 11
	As can be readily seen, item 4 matches cameras 21a and 22a of the instant application, item 10 matches lens units 21b and 22b, item 11 matches parent units 11a and 12a, and 101A and 101B match child units 11b and 12b. Furthermore, Matsuura specifically discloses that “operation terminals 101A and 101B are connected with each other by wireless communication in the external input and output sections 113 thereof” (see Matsuura paragraph [0145]). Therefore, like the child units 12a and 12b of the instant application, the child units 101A and 101B are separated from the lens devices and configured to communicate with the lens devices via the parent units and “are configured to communicate with each other without passing through the first and second parent units” while the first and second parent units are connected to the first and second lens devices as called for in claim 1.
	However, Matsuura does not specifically disclose how the parent units communicate with the lens units, and therefore does not specifically disclose that “the first parent unit is configured to communicate with the first lens device via a first cable” (emphasis added) and that “the second parent unit is configured to communicate with the second lens device via a second cable” (emphasis added). 

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide connection cables between the parent units and the drive mechanisms on the lens to the device of Matsuura like that shown in Tschida in order to facilitate the communication disclosed in Matsuura, and further to enable a reduction in size and weight of the lens unit by only mounting the servos directly to the lens. Using a cable would also enable disconnection of the parent unit from the lens servos for storage, or to connect a different control unit.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (Pub. No. US 2014/0354780 A1; hereafter Matsuura) in view of Kaneko et al. (Pub. No. US 2001/0030813 A1; hereafter Kaneko).
Regarding claim 1, Matsuura discloses a camera lens control device comprising first and second control units that can communicate with each other, wherein the first control unit is configured to communicate with a first lens device attached to a first camera (see Matsuura Fig. 11, items, 4, 10, 101A and 11), the second control unit is configured to communicate with a second lens device attached to a second camera (see Matsuura Fig. 11, items, 4, 10, 101B and 11), iris positions of the first and second lens devices are configured to change in conjunction with each other through communication of the first and second control units (see Matsuura Fig. 2, item 16 and paragraph [0070] “in the synchronizing mode, the lens apparatus 3A is connected with the lens apparatus 3B and synchronizes a control target such as the focus, the zoom, the aperture, or the recording timing with the lens apparatus 3B connected 
	Matsuura does not disclose that the first parent unit and the first child unit each have an iris volume control, or that the first and second parent units are connected to the first and second lens via a cable. 
Prior art Kaneko discloses a camera drive unit which has an onboard iris volume control (see Kaneko Fig. 1, items 46 and 48. See also Kaneko paragraph [0025] “The drive unit 16 drives the focus ring 32, the zoom ring 34, the iris ring 36, and so forth.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second, manual iris volume control onto the drive unit of Matsuura, like that shown in Kaneko, in order to enable the user to manually control the iris either from the remote operation unit, or from the camera device itself. Such a modification would add convenience, especially if the remote unit is particularly distant from the camera unit, because the user would not have to travel back and forth if minute adjustments were necessary. In combination, Matsuura in view of Kaneko therefore fairly suggests both the parent and child unit having iris volume controls.
Matsuura in view of Kaneko does not specifically disclose how the parent unit communicates with the lens unit, and therefore does not specifically disclose that the first parent unit is configured to communicate with the first lens device via a first cable, and that the second parent unit is configured to 
	Tschida discloses a parent unit which communicates with the lens unit via cable without passing through the camera (see Tschida Fig. 1, items 140, 150, and 160). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide connection cables between the parent units and the drive mechanisms on the lens to the device of Matsuura like that shown in Tschida in order to facilitate the communication disclosed in Matsuura, and further to enable a reduction in size and weight of the lens unit by only mounting the servos directly to the lens. Using a cable would also enable disconnection of the parent unit from the lens servos for storage, or to connect a different control unit.

Regarding claim 4, Matsuura as modified discloses the device of Claim 3, wherein the second iris control signal is a built-in electric mechanism control signal for controlling the iris position of the second lens device by a built-in electric mechanism (see Matsuura paragraph [0051] which discloses that unit 3B has “an aperture driving section 20I which opens and closes the aperture IR. A motor, an amplifier which supplies electricity to the motor, an encoder which detects positions of elements which are driven by each of the driving sections”).

	Regarding claims 11 and 12, Matsuura as modified discloses the device of Claim 1, but does not explicitly disclose further comprising a third control unit, wherein the third control unit is configured to communicate with a third lens device attached to a third camera, and the iris positions of the first to third lens devices are configured to change in conjunction with each other through communication of the first to third control units; wherein the iris positions of the second and third lens devices change in conjunction with the iris position of the first lens device.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to control a third camera using a third control unit like the first and second control units in order “to configure a lens system with three or more lens apparatuses including the lens apparatus 3A” as suggested by Matsuura.

Regarding claim 13, Matsuura discloses the device of Claim 11, but does not specifically disclose that the third control unit is configured to communicate with the first control unit via the second control unit.
There are only so many ways one can connect the third unit to the first unit, either the first and third units are directly connected, or the first and third unit are connected through the second unit. Choosing from a finite number of identified, predictable solutions is deemed to be well within the purview of the ordinary workman in the art (see MPEP 2143). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to chain the connections in order to enable the units to be identical, each being capable of connecting to one additional unit, instead of having a separate master unit capable of connecting to several units, and a slave unit only capable of connecting to the master unit, thereby making manufacturing easier, and allowing the device to be flexible in the number of units that can be chained together.

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Kaneko, Tschida, and Hashiguchi (Pub. No. US 2016/0173755 A1; hereafter Hashiguchi).
 	Regarding claims 5, 7, and 8, Matsuura as modified discloses the device of claim 1, wherein the first and second iris control signals are built-in electric mechanism control signals for controlling the iris positions by built-in electric mechanisms (see Matsuura paragraph [0051] which discloses that unit 3B has “an aperture driving section 20I which opens and closes the aperture IR. A motor, an amplifier which supplies electricity to the motor, an encoder which detects positions of elements which are driven by each of the driving sections”).
 	Matsuura as modified does not specifically disclose that that the second iris control signal is a motor control signal for controlling the iris position of the second lens device by rotating an iris adjustment ring by rotation of an external motor; wherein one of the first and second iris control signals is a built-in electric mechanism control signal for controlling an iris position by a built-in electric mechanism, and the other of the first and second iris control signals is a motor control signal for controlling an iris position by rotating an iris adjustment ring by rotation of an external motor.
	Hashiguchi discloses controlling a lens system wherein the iris control signal is a motor control signal for controlling the iris position by rotating an iris adjustment ring by rotation of an external motor (see Hashiguchi Fig. 1, items 9i, 11i, and 14i); the first control unit is configured to control the iris position of the first lens device using a first iris control signal generated by itself (see Hashiguchi paragraph [0034] “Note that the master unit 13 itself may be provided with means for controlling the focus, zoom, and iris positions.”); wherein one of the first and second iris control signals is a built-in electric mechanism control signal for controlling an iris position by a built-in electric mechanism (see Hashiguchi Fig. 1, item Vi), and the other of the first and second iris control signals is a motor control signal for controlling an iris position by rotating an iris adjustment ring by rotation of an external motor (see Hashiguchi Fig. 1, item Mi).


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/29/2021